                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
CALVIN RIGGINS,                           :
                                          :
            Plaintiff,                    :   Civ. No. 18-12877 (FLW) (LHG)
                                          :
      v.                                  :
                                          :   OPINION
GRIFFIN BANOS et al.,                     :
                                          :
            Defendants.                   :
_________________________________________ :

FREDA L. WOLFSON, U.S.D.J.

                                    I.     INTRODUCTION

       Plaintiff, Calvin Riggins (“Riggins” or “Plaintiff”), is a pretrial detainee presently held at

the Middlesex County Adult Correction Center, in New Brunswick, New Jersey. He seeks to

proceed pro se with a Complaint asserting violations of his civil rights under 42 U.S.C. § 1983.

(See Compl., ECF No. 1.) The Court now screens the Complaint under 28 U.S.C. §§ 1915(e)

and 1915A. For the reasons stated herein, the Complaint is dismissed.

                                     II.    BACKGROUND

       A. Underlying Circumstances

       Riggins asserts that, on the morning of July 3, 2018, he and his fiancée, Elvia Torres

(“Torres”) were at her residence, located at 384 Hoffman Station Road, in Monroe Township.

(ECF No. 1 at ECF p. 6.) He alleges that, around 5:30 a.m., officers Griffin Banos (“Banos”),

Jabazz Spence, and Sgt. Sloan (“Sloan”), of the Monroe Township Police Department, entered

the house and “terrorize[d], unlawfully arrested and physically ass[au]lted” him. (Id.) Riggins

contends that the officers were executing warrants obtained by Banos and signed by Judge

Dennis Nieves, including “body warrants” for Riggins and Torres and a “no-knock warrant” for
the second-floor apartment at 384 Hoffman Station Road. (Id. at ECF p. 7.) Riggins alleges that

Banos and another officer improperly questioned Torres about her relationship with Riggins and

performed a Terry frisk of her without the presence of a female officer. (Id. at ECF p. 8.)

Riggins asserts that Torres consented to a search of her second-floor bedroom “out of fear of

being ‘terrorized.’” (Id.) He claims that the officers never told Torres that they had a warrant for

her. (Id.) Riggins asserts that Banos and Sloan ordered that he be stripped of his clothes and

gave him some “over-sized shorts” to wear. (Id.)

         Riggins was apparently taken to the emergency room at Robert Wood Johnson Hospital

in New Brunswick, where, he alleges, he was “handcuffed next to a male patient who[] sounded

awfully ill and tempered.” (Id. at ECF p. 9.) Riggins claims he was injured when that other

patient fell on him, and that Sloan and another officer “laughed and asked was I okay.” (Id.) He

explains that he begged the officers to take him to a different hospital, but was apparently

ignored. (Id.) He further contends that emergency medical workers advised that he should be

taken to a medical care facility after determining that he had “been exposed to high levels of

phytenol,” 1 but that “the defendants did not follow Monroe EMT workers instructions instead

plaintiff was returned to Monroe Police Department for processing.” (Id. at ECF pp. 9, 11.)

         B. The Complaint

         Riggins commenced this action by filing a Complaint under 42 U.S.C. § 1983 on August

16, 2018. (ECF No. 1.) I construe the Complaint as seeking to assert constitutional claims, on

behalf of both himself and Torres, for unlawful search and seizure and excessive force under the

Fourth Amendment, failure to provide a Miranda warning under the Fifth Amendment,

inadequate medical care under the substantive Due Process Clause of the Fourteenth



1
    I assume that “phytenol” may be a reference to fentanyl, the powerful opioid painkiller.

                                                  2
Amendment, selective enforcement under the Equal Protection Clause of the Fourteenth

Amendment, failure to protect, and supervisory liability, as well as tort claims under state law for

assault and sexual harassment. (See id.) He seeks injunctive relief, as well as compensatory and

punitive damages. (Id. at ECF pp. 11–12.)

         The action was initially administratively terminated, as the Complaint included neither

the required filing fee nor an application to proceed in forma pauperis. (ECF No. 3.) Riggins

subsequently submitted a proper in forma pauperis application, and the case was reopened.

(ECF Nos. 4 & 5.) The Complaint now must be screened under 28 U.S.C. §§ 1915(e) and

1915A.

                                III.    STANDARD OF REVIEW

         Under the Prison Litigation Reform Act, Pub. L. 104-134, §§ 801–810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review prisoner complaints when the

prisoner (1) is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), (2) seeks redress

against a governmental employee or entity, see 28 U.S.C. § 1915A, or (3) asserts a claim

concerning prison conditions, see 42 U.S.C. § 1997e(c). The PLRA directs district courts to sua

sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012); see

also Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. §

1915A(b)). Under Federal Rule of Civil Procedure 8, a complaint must include “a short and



                                                  3
plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). The Supreme Court has explained that, “[t]o survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678; see also Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d

Cir. 2014). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555).

        Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519, 520 (1972); Glunk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

                                         IV.     ANALYSIS

        The largely conclusory allegations of the Complaint are insufficient to state any

constitutional claim under the pleading standard set forth in Iqbal and Twombly. First, a large

portion of the factual allegations seem to relate to acts allegedly performed against Torres.

Riggins listed Torres as a plaintiff on the form Complaint, and, in his cover letter, he stated that

he was “submitting this complaint on behalf of [himself] and [his] fiancée Elvia Torres who[]

currently has power of Attorney of [his] outside affairs.” (ECF No. 1-1.) Riggins cannot assert

claims “on behalf of” Torres. “Although an individual may represent herself or himself pro se, a



                                                   4
non-attorney may not represent other parties in federal court.” Murray ex rel. Purnell v. City of

Philadelphia, 901 F.3d 169, 170–71 (3d Cir. 2018). In any case, if Torres were to proceed as a

plaintiff in this action, she would have to either pay the required filing fee or independently

obtain approval to proceed in forma pauperis. Accordingly, all claims concerning alleged

violations of Torres’s rights will be disregarded as improperly asserted.

        Turning to Riggins’s search and seizure claims, the Fourth Amendment guarantees a right

to be free from unreasonable searches and seizures. U.S. Const. amend. IV. While “warrantless

searches . . . are per se unreasonable under the Fourth Amendment,” United States v. Silveus, 542

F.3d 993, 999 (3d Cir. 2008), Riggins acknowledges that the defendant officers had warrants for

both him and the residence that was raided, (see ECF No. 1 at ECF p. 7). Government officials

are shielded by the doctrine of qualified immunity from liability for official actions that are

objectively legally reasonable. See Messerschmidt v. Millender, 565 U.S. 535, 546 (2012)

(citing Anderson v. Creighton, 483 U.S. 635, 639 (1987)). “Where the alleged Fourth

Amendment violation involves a search or seizure pursuant to a warrant, the fact that a neutral

magistrate has issued a warrant is the clearest indication that the officers acted in an objectively

reasonable manner . . . .” Id. An officer will not be protected from liability, however, if “the

warrant was ‘based on an affidavit so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable.’” Id. at 547 (quoting United States v. Leon, 468

U.S. 897, 923 (1984)). “[T]he threshold for establishing this exception is a high one . . . .” Id.

Thus,

               a plaintiff may succeed in a § 1983 action for false arrest made
               pursuant to a warrant if the plaintiff shows, by a preponderance of
               the evidence: (1) that the police officer knowingly and
               deliberately, or with a reckless disregard for the truth, made false
               statements or omissions that create a falsehood in applying for a



                                                  5
               warrant; and (2) that such statements or omissions are material, or
               necessary, to the finding of probable cause.

Wilson v. Russo, 212 F.3d 781, 786–87 (3d Cir. 2000) (internal quotation marks omitted); see

also Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997) (applying same test to search

warrant). See generally Franks v. Delaware, 438 U.S. 154 (1978).

       While Riggins makes the conclusory assertion that the warrants in question were based

on a “maliciously false affidavit” from Banos, he includes no factual allegations in support of

such an argument, such as identifying the content of the purported affidavit or explaining in what

ways it was allegedly false. (See ECF No. 1 at ECF p. 5.) He thus fails to identify any false

statements or omissions that were material in obtaining the warrants despite a lack of probable

cause. Accordingly, the claims for unlawful search and seizure are dismissed upon screening.

Riggins simply does not make factual allegations sufficient to plead a plausible claim that the

warranted search and seizures violated his constitutional rights.

       The Fourth Amendment also protects the right of those seized by law enforcement not to

be subjected to excessive force. See Graham v. Connor, 490 U.S. 386, 394 (1989); Groman v.

Township of Manalapan, 47 F.3d 628, 633–34 (3d Cir. 1995). While the power to effect an

arrest or investigatory stop includes the implicit right to use some degree of physical force, such

force must be reasonable, as determined with “a careful balancing of the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Graham, 490 U.S. at 396 (internal quotation marks omitted);

see also Groman, 47 F.3d at 634. This fact-intensive inquiry includes examination of “the

severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or attempting to evade arrest by

flight.” Graham, 490 U.S. at 396; Groman, 47 F.3d at 634. Within the Third Circuit, courts


                                                  6
consider the reasonableness of the use of force in light of all relevant facts and circumstances

surrounding it—not just the circumstances at the moment of arrest. See Rivas v. City of Passaic,

365 F.3d 181, 198 (3d Cir. 2004).

       Riggins fails to plead an excessive-force claim, as he does not specifically allege that any

defendant used any force against him. (See ECF No. 1.) Instead, he simply makes the

conclusory allegation that police officers “physically assaulted plaintiff despite plaintiff being in

full submission on his stomach on the upper bathroom common facility floor and the assault

continued after plaintiff had been handcuffed.” (Id. at ECF p. 6.) Without any facts identifying

the degree of physical force allegedly used upon Riggins, he fails to state a plausible claim for

excessive force, and this claim is dismissed upon screening. 2

       Next, Riggins alleges that defendants “fail[ed] to Mirandize” him. (Id. at ECF p. 11.)

“Questioning a plaintiff in custody without providing a Miranda warning is not a basis for a §

1983 claim as long as the plaintiff’s statements are not used against her at trial.” Renda v. King,

347 F.3d 550, 557–58 (3d Cir. 2003). Riggins has not made any allegations concerning

questioning prior to a Miranda warning nor any statements he may have given to police. He has

provided no indication that such statements may have been used against him during any criminal

trial. Accordingly, this claim is dismissed upon screening.

       Riggins further seems to allege that he was provided inadequate medical treatment. An

incarcerated plaintiff may assert a § 1983 claim for violation of the Eighth Amendment where

institutional staff have provided inadequate medical care. Estelle v. Gamble, 429 U.S. 97, 104–

06 (1976). A pre-trial detainee, though not within the scope of the Eighth Amendment, may



2
 It appears from the Complaint that Riggins may have been taken to the hospital because officers
or medical technicians believed he had been exposed to fentanyl during the raid, unrelated to any
alleged force, excessive or otherwise, used upon Plaintiff. (See ECF No. 1 at ECF p. 11.)

                                                  7
assert the same type of claim, with the same standard of review, under the Due Process Clause of

the Fourteenth Amendment. Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581–82 (3d

Cir. 2003). A plaintiff asserting a § 1983 claim for inadequate medical care must show the

existence of a serious medical need and that facility staff demonstrated deliberate indifference to

that medical need. Natale, 318 F.3d at 582.

       Riggins’s conclusory statements concerning medical care are insufficient to state a §

1983 claim for inadequate medical care. First, although Riggins recounts that officers took him

to the emergency room at Robert Wood Johnson Hospital, he does not allege that he suffered any

particular injury or explain why he needed medical treatment. Thus, he fails to allege that he had

a serious medical need at that time. Furthermore, there is no factual allegation that officers

denied Riggins medical treatment. Indeed, Riggins indicates that officers took him to a hospital

emergency room, and it was Riggins who, after another patient allegedly fell on him, “removed

his oxygen stat and begged the defendants to get me out of there to another hospital.” (ECF No.

1 at ECF p. 9.) These allegations do not suffice to plead a claim for inadequate medical

treatment, and the claim is dismissed upon screening.

       Finally, Riggins seems to assert a claim for selective enforcement or violations of his

equal-protection rights. Establishing a selective-enforcement claim requires a plaintiff to show

treatment different from other, similarly situated individuals and “that this selective treatment

was based on an ‘unjustifiable standard, such as race, or religion, or some other arbitrary factor, .

. . or to prevent the exercise of a fundamental right.’” Hill v. City of Scranton, 411 F.3d 118, 125

(3d Cir. 2005) (quoting Holder v. City of Allentown, 987 F.2d 188, 197 (3d Cir. 1993)). Thus, a

plaintiff must allege that acts by law enforcement “(1) had a discriminatory effect and (2) were

motivated by a discriminatory purpose.” Bradley v. United States, 299 F.3d 197, 205 (3d Cir.



                                                  8
2002); see also Patterson v. Strippoli, 639 F. App’x 137, 144 (3d Cir. 2016). Establishing

discriminatory effect requires that a plaintiff was a member of a protected class who received

different treatment than similarly situated persons in an unprotected class. Bradley, 299 F.3d at

206. A plaintiff must show discriminatory purpose by demonstrating that the defendant took the

challenged action “at least partially because the action would benefit or burden an identifiable

group.” Doe ex rel. Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 548 (3d Cir. 2011); see also

Iqbal, 556 U.S. at 676–77 (finding that stating discrimination claim requires pleading facts that

show challenged policy was adopted “not for a neutral, investigative reason but for the purpose

of discriminating”).

       Riggins has not included any allegations tending to plead a plausible equal-protection

claim. Essentially, he seems to aver that he was subjected to selective enforcement because,

following the police raid, only he was arrested, and not Torres. “[W]hat,” he asks, “made the

contraband found inside the ‘suspect’s’ 2nd floor apartment more likely to belong to plaintiff and

less likely to belong to his fianc[ée] Elvia Torres?” (ECF No. 1 at ECF p. 10.) He does not

make at all clear, however, in what way he believes his arrest had a discriminatory effect or

resulted from a discriminatory purpose. (See id.) Riggins’s speculation that “[a]ll of the

defendants . . . could have ill-will or spite against Plaintiff and Elvia Torres, i.e. someone he has

never met e.g. a member of a particular gender, ethnic or racial group” is insufficient to plead a

claim for violation of the Equal Protection Clause. (See id.) Accordingly, this claim is

dismissed.

       As Riggins has pleaded no violation of his constitutional rights, his claims for failure to

intervene or supervisory liability must also fail. Santiago v. Warminster Township, 629 F.3d

121, 129 n.5 (3d Cir. 2010) (explaining that “supervisors can be liable if they established and



                                                  9
maintained a policy, practice or custom which directly caused the constitutional harm, [or] . . . if

they participated in violating plaintiff’s rights, directed others to violate them, or, as the persons

in charge, had knowledge of and acquiesced in their subordinates’ violations”); Smith v.

Mensinger, 293 F.3d 641, 650 (3d Cir. 2002) (“A police officer may bear liability under § 1983

if the officer “fails or refuses to intervene when a constitutional violation . . . takes place in his

presence.”).

                                               CONCLUSION

        For the foregoing reasons, the Complaint in this matter is dismissed upon initial screening

under 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. Riggins may submit a proposed amended

complaint that addresses the deficiencies identified herein within thirty (30) days. An

appropriate order follows.



DATED: April 30, 2019                                           /s/ Freda L. Wolfson
                                                                FREDA L. WOLFSON
                                                                United States District Judge




                                                   10
